McKean, C. J.
*46In very important particulars this case differs from any reported case, and the Court, in deciding the questions raised, must therefore make rather than follow precedents.
I have reached the following conclusions:
1. All the creditors having proved their claims, and other proceedings having been taken, under the third or voluntary petition, filed June 9, 1870, the creditors thereby waived the right now to insist upon going back and proceeding under the first two petitions, or either of them. The petition of Thos. J. Almy should therefore be denied.
2. The motion to dismiss the petitions of the Kim-balls, filed April 23d and May. 11th, 1869, should he granted.
3. The petition of the Assignee that Almy’s claim he rejected, cannot be allowed. But that claim should be referred to the Kegistrar to examine into and report thereon.
4. The bankrupts and the creditors have had, or are to have, the full benefit of Stevenson’s services, and he should be held to have substantially complied with the terms of his contract.
5. The nature of Stevenson’s services, and the circumstances under which they were rendered, entitle him to be placed among the preferred creditors.
6. The Court is not necessarily bound by contracts between Stevenson and Jos. F. Nounnan & Co., as to the amount of Stevenson’s compensation,—other creditors are interested in that question. But, taking all the proofs into consideration, Stevenson should be allowed the amount stipulated in the written contract less the amount already paid; and his claim to such amount should be preferred.
Strickland, J., concurred. Hawley, J.; dissented.